Citation Nr: 1521011
Decision Date: 05/15/15	Archive Date: 07/07/15

Citation Nr: 1521011	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  08-03 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether there is a raised and unadjudicated claim for service connection for left ventricular hypertrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had active service from August 1965 to January 1969, from March 2003 to March 2004, and from April 2005 to October 2005. 

This matter before the Board of Veterans' Appeals (Board) arises from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In a December 24, 2013 decision, the Board denied entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus, entitlement to an initial compensable rating for hypertension from October 2, 2005, to April 8, 2009, and entitlement to an initial rating in excess of 10 percent for hypertension as of April 8, 2009.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  Pursuant to an August 2014 Joint Motion for Partial Remand (JMPR), in an August 28, 2014 Order, the Court remanded the Board decision only to the extent that the Board did not address whether a claim of entitlement to service connection for left ventricular hypertrophy was raised by the record.  The Court specifically dismissed the appeal as to the issues decided in the December 2013 Board decision of entitlement to increased ratings for diabetes mellitus and hypertension and did not vacate or set aside the claims for initial higher ratings for diabetes mellitus and for hypertension. 

On January 22, 2015 the Board issued a decision in compliance with the August 28, 2014 Order of the Court.  However, on February 6, 2015, the Court issued an Order withdrawing the August 28, 2014 Court's Order and mandate, and reissuing an order granting the prior JMPR and remanding the matter to the Board.  In light of this recall mandate, the Board is vacating the January 22, 2015 Board decision and will reissue the decision below.   

The reissued decision below is narrowly tailored to specifically address the issue that the Court has tasked the Board with deciding.  The Board has jurisdiction over the issue solely to determine whether there is a raised and unadjudicated claim of record.
FINDINGS OF FACT

1.  On January 22, 2015, the Board issued a decision in compliance with an August 28, 2014 Order of the Court, and the August 28, 2014 Order was subsequently withdrawn by the Court.  

2.  The evidence of record at the time of the December 24, 2013 Board decision reasonably raises a claim for service connection for left ventricular hypertrophy as secondary to service-connected hypertension. 


CONCLUSIONS OF LAW

1.  The criteria for vacating the January 22, 2015 Board decision have been met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).

2.  There is a raised and unadjudicated claim for service connection for left ventricular hypertrophy secondary to service-connected hypertension.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.155 (a), 19.9 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran, or on the Board's own motion, when there has been a denial of due process or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).

Here, the Board issued a decision on January 22, 2015 pursuant to an August 28, 2014 Order of the Court.  In February 2015, the Court issued an order withdrawing its August 28, 2014  Order and mandate. 
In light of the withdrawal of the August 28, 2014 Order of the Court, the Board must vacate its prior January 22, 2015 decision and reissue a decision pursuant to the February 6, 2015 Order of the Court.  38 C.F.R. § 20.904 (b).

Decision

In its February 6, 2015  Order, the Court granted the August 2014 Joint Motion for Partial Remand.  The parties to the Joint Motion agreed that remand was warranted only for the Board to address whether a claim for service connection for left ventricular hypertrophy was raised by the record in the first instance. 

The parties to the Joint Motion refer to a December 2010 VA cardiology consultation record in support of their contentions.  The Board notes that in a December 2010 VA cardiology addendum, a cardiologist noted that the Veteran's echocardiogram and Doppler study demonstrated normal systolic and diastolic function.  In addition, it was noted that there was trivial aortic insufficiency and left ventricular hypertrophy, which the cardiologist opined was secondary to the Veteran's "long standing" hypertension.

A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  The December 2010 VA cardiology consultation report does not communicate an intent to file a claim for service-connected compensation benefits.  38 C.F.R. §§ 3.1, 3.155(a) (2014).  However, resolving reasonable doubt in favor of the Veteran, the Board finds that the issue of entitlement to service connection for left ventricular hypertrophy as secondary to service-connected hypertension is reasonably raised by the evidence of record.  The jurisdiction of this case as directed by the Court was limited to resolving whether that issue was reasonably raised.  Thus, as the issue has not been previously adjudicated by the AOJ, the proper course of action is for the Board to refer the claim that is found to be reasonably raised by the evidence of record to the AOJ for initial adjudication.  38 C.F.R. § 19.9 (2014).

	(CONTINUED ON NEXT PAGE)
ORDER

The Board's January 22, 2015 decision is vacated.

An unadjudicated claim for service connection for left ventricular hypertrophy as secondary to service-connected hypertension was raised by the evidence of record at the time of the December 2013 Board decision, and is referred to the Agency or Original Jurisdiction for appropriate action.  To that extent only, the appeal is granted.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


Citation Nr: 1503194	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  08-03 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether there is a raised and unadjudicated claim for service connection for left ventricular hypertrophy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to January 1969, from March 2003 to March 2004, and from April 2005 to October 2005.  

This matter before the Board of Veterans' Appeals (Board) arises from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In a December 2013 decision, the Board denied entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus, entitlement to an initial compensable rating for hypertension from October 2, 2005, to April 8, 2009, and entitlement to an initial rating in excess of 10 percent for hypertension as of April 8, 2009.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Partial Remand, in an August 2014 Order, the Court remanded the Board decision only to the extent that the Board did not address whether a claim of entitlement to service connection for left ventricular hypertrophy was raised by the record.  The Court specifically dismissed the appeal as to the issues decided in the December 2013 Board decision of entitlement to increased ratings for diabetes mellitus and hypertension and did not vacate or set aside the claims for initial higher ratings for diabetes mellitus and for hypertension.    

The decision below is narrowly tailored to specifically address the issue that the Court has tasked the Board with deciding.  The Board has jurisdiction over the issue solely to determine whether there is a raised and unadjudicated claim of record, as instructed in the Court in the Order that granted the Joint Motion for Partial Remand.

The issue of entitlement to service connection for left ventricular hypertrophy, claimed as secondary to service-connected hypertension, has been raised by the record in a December 2010 VA consultation report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).




FINDINGS OF FACT

The evidence of record at the time of the December 2013 Board decision reasonably raises a claim for service connection for left ventricular hypertrophy as secondary to service-connected hypertension.  


CONCLUSION OF LAW

There is a raised and unadjudicated claim for service connection for left ventricular hypertrophy secondary to service-connected hypertension.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§  3.1(p), 3.155 (a), 19.9 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the August 2014 Joint Motion for Partial Remand, the parties agreed that remand was warranted only for the Board to address whether a claim for service connection for left ventricular hypertrophy was raised by the record in the first instance.  Later that month, the Court granted the Joint Motion to address the issue of whether there remained a raised and unadjudicated claim. 

The parties to the Joint Motion refer to a December 2010 VA cardiology consultation record in support of their contentions.  The Board notes that in a December 2010 VA cardiology addendum, a cardiologist noted that the Veteran's echocardiogram and Doppler study demonstrated normal systolic and diastolic function.  In addition, it was noted that there was trivial aortic insufficiency and left ventricular hypertrophy, which the cardiologist opined was secondary to the Veteran's "long standing" hypertension.

A claim is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).  The December 2010 VA cardiology consultation report does not communicate an intent to file a claim for service-connected compensation benefits. 38 C.F.R. §§ 3.1, 3.155(a) (2014).  However, resolving reasonable doubt in favor of the Veteran, the Board finds that the issue of entitlement to service connection for left ventricular hypertrophy as secondary to service-connected hypertension is reasonably raised by the evidence of record.  The jurisdiction of this case as directed by the Court was limited to resolving whether that issue was reasonably raised.  Thus, as the issue has not been previously adjudicated by the AOJ, the proper course of action is for the Board to refer the claim that is found to be reasonably raised by the evidence of record to the AOJ for initial adjudication.  38 C.F.R. § 19.9 (2014).


ORDER

An unadjudicated claim for service connection for left ventricular hypertrophy as secondary to service-connected hypertension was raised by the evidence of record at the time of the December 2013 Board decision, and is referred to the Agency or Original Jurisdiction for appropriate action.  To that extent only, the appeal is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


